DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated January 3, 2022 directed to the Non-Final Office Action dated September 2, 2021.  Claims 21-38 are pending in the application and subject to examination as part of this office action.

Prior Art
There are currently no prior art rejections against claims 21-38.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,384,133 B1 and claims 1-20 of U.S. Patent No. 10,799,798 B1 in view of Pasternack.  
The previously allowed patents disclose a method of measuring the difficulty of a game.  They did not recite “based at least in part on the result, updating the number of game seeds of the first plurality of game seeds that are available for the first gameplay level of the game application”.  
Pasternack teaches classifying the difficulty of solving (or completing) an objective presented by a certain item of digital content (Pasternack [Abstract]).  Pasternack teaches collecting telemetry data from hundreds or thousands of users engaging with a respective 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the method of measuring the level of difficulty of games as disclosed by the parent applications with the method of easily identifying the initial states via a seed and the difficulty level of each seed as taught by Pasternack to accurately determine difficulty for games with different starting conditions.
17/068315
US 10,384,133 B1
US 10,799,798 B1
21. (New) A system comprising:  

1. A system for automatically measuring at least one game difficulty metric within a game application, the system comprising: 
1. A system for adjusting at least one game difficulty metric within a game application, the system comprising: 
a non-transitory computer-readable storage medium having computer-readable instructions stored therein; and
a non-transitory computer-readable storage medium having computer-readable instructions stored therein; and
a non-transitory computer-readable storage medium having computer-readable instructions stored therein; and
one or more processors configured to execute the computer-readable instructions to perform steps comprising:
one or more processors configured to execute the computer-readable instructions to perform steps comprising:
one or more processors configured to execute the computer-readable instructions to perform steps comprising:
simulating gameplay sessions of a first gameplay level of a game application using a plurality of game agents,
simulating gameplay sessions of the game application using a plurality of game agents that includes at least two of: a random agent, a static agent, or a learning agent, wherein each game 



5. The system of claim 1, wherein the defined segment of the game application comprises at least one of a level in the game application or a seed in the game application.
4. The system of claim 1, wherein the telemetry data further is associated with a plurality of seed values, and wherein the result comprises at least game difficulty determinations for each seed value in the plurality of seed values.

identify a current gameplay state in a virtual game environment of the game application;


identify one or more available actions associated with the current gameplay state;


select an action of the one or more available actions based at least in part on defined operational characteristics of the game agent; and


execute the selected action within the virtual game environment;

recording telemetry data associated with the plurality of game agents while the plurality of game agents is executing the first gameplay level within the game application;
recording telemetry data associated with the plurality of game agents while the plurality of game agents is executing within the game application, the telemetry data comprising gameplay state information describing actions performed by the game agents at gameplay states during the gameplay sessions;
recording telemetry data associated with the plurality of game agents while the plurality of game agents is executing the first gameplay portion within the game application;

communicating the telemetry data to a data store; 


accessing the telemetry data associated with the plurality of game agents;

calculating at least one game difficulty metric associated with individual game seeds of the first plurality of game seeds based at least in part on the telemetry data recorded during the gameplay sessions;

calculating the at least one game difficulty metric associated with each gameplay session based at least in part on the telemetry data;
calculating the at least one game difficulty metric associated with the first gameplay portion based at least in part on the telemetry data recorded during the gameplay sessions;
generating a result based on the at least one game difficulty metric, wherein the result comprises a game difficulty determination of the first gameplay level; and

generating a result based on the at least one game difficulty metric, wherein the result comprises a game difficulty determination for at least a defined segment of the game application;


accessing the result for the game difficulty determination;


generating a report based on the result for the game difficulty determination;
generating a result based on the at least one game difficulty metric, wherein the result comprises a game difficulty determination of the first gameplay portion; and

communicating the report to a computer for display through a display device; and


based at least in part on the result, modifying at least one game parameter to change a difficulty level 




calculating at least one game difficulty metric associated with individual game seeds of the first plurality of game seeds based at least in part on the telemetry data recorded during the gameplay sessions;

calculating the at least one game difficulty metric associated with each gameplay session based at least in part on the telemetry data;
calculating the at least one game difficulty metric associated with the first gameplay portion based at least in part on the telemetry data recorded during the gameplay sessions;
generating a result based on the at least one game difficulty metric, wherein the result comprises a game difficulty determination of the first gameplay level, wherein the result comprises a game difficulty determination for each game seed in the first plurality of game seeds; and

generating a result based on the at least one game difficulty metric, wherein the result comprises a game difficulty determination for at least a defined segment of the game application;


accessing the result for the game difficulty determination;


generating a report based on the result for the game difficulty determination;
generating a result based on the at least one game difficulty metric, wherein the result comprises a game difficulty determination of the first gameplay portion; and

communicating the report to a computer for display through a display device; and


based at least in part on the result, modifying at least one game parameter to change a difficulty level for the defined segment of the game application.
based at least in part on the result, modifying at least one seed parameter to change a difficulty level for the first gameplay portion of the game application.
based at least in part on the result, updating a number of game seeds of the first plurality of game seeds that are available for the first gameplay level of the game application.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/            Primary Examiner, Art Unit 3715